Jackson, Judge,
dissenting.
'The reasons for my dissent from the judgment pronounced id this case are clearly, if not fully, set out in the syllabus handed to the reporter. This court has decided, and the statute declares, that the year’s support is part of the expenses of administration, and shall be paid like them in preference to all debts. In Cole and children vs. Elfe, 23 Georgia Reports, 235, it is ruled that such year’s support is a superior lien to any debt the deceased can make. In Elfe vs. The Macon Building and Loan Association, 23 Georgia Reports, 197, it is ruled that the year’s support has preference over a mortgage. Rust, Johnson & Company vs. Billingslea, 44 Georgia Repoi'ts, 306, decides that the year’s support has preference over everything in the way of debt, and distinguishes between it and dower and. homestead in this particular. In Elfe vs. The Macon Building and Loan Association, Benning, judge, dissented, because bethought the mortgagee took little, but he stands alone. In Davis et al.,' vs. Anderson d al., 1 Kelly, 176, the court, the present chief justice delivering the opinion, decided that the mortgagee in Georgia, takes no title; and it has been so ruled, either by a unanimous or majority court ever since, so far as I can ascertain. It follows that if A sells to B any property on a credit, and mortgages it for purchase money and die, the year’s support is preferred to the mortgage in the distribution. I can imagine no harder case against the creditor than that, nor can I see any reason in the distinction between that ease, and where B buys property already mortgaged by his vendor. The one is hard as the other. *368Nor can I see what difference it can make that the vendor is a partnership, and the vendee one of the partners. The case of Boone vs. Sirrine, 38 Georgia Reports, 121, is clearly unlike this at bar. There the title never passed to the vendee, and the ruling is put on that ground. There was no sale to the deceased in that case. But the case of Benjamin vs. Gill, 45 Georgia Reports, 110, ought to conclude this case. There it is ruled expressly that trustees are estopped from setting up title adverse to the trust, and their actions and returns thereon. This administrator, who is the creditor, returned this property to the appraisers, swore that it was the estate’s, sold it as the estate’s, and is estopped from setting up title adverse to the estate. Out of his own mouth, his own oath, he is condemned, and this furniture is thé estate’s, and subject to distribution. The intestate held it as his own for fifteen months, paid this mortgage debt, in part, as his debt, died in possession of the property, and I think, in justice and equity, the widow and little ones ought to have one year’s support out of it in preference to all debts, liens or encumbrances. I think the law wise. I am unwilling to fritter it down to a shadowy emptiness, by drawing invisible distinctions, but I stand upon the decisions of this court from its foundation to this time, and I think, upon the rock of justice, charity and benevolence, as well as the law. Besides all this, it has been repeatedly and distinctly ruled by this court that the sale of an administrator to pay debts diverts all liens; and the fund becomes subject to distribution under the fules of priority declared by the statute of distributions. In the cases cited below, it will be found that the reason given for divesting liens, is, that after death, a different rule prevails in regard to priority of dignity and right; and it is distinctly held that such sale divests the lien of judgments and of taxes due the state or. the United States, at least, that expenses of administration, in which the year’s support is included, come under the next bead to the funeral expenses, then come taxes and debts due the state; and then trust debts; four classes are put before judgments or the vendor’s lien: and I cannot see the greater *369sanctity of a mortgage than all of these liens: Sims vs. Ferrell, 45 Georgia Reports, 585, 598; Carhart vs. Vann, 46 Ibid., 389; Stallings vs. Ivey, 49 Ibid., 274.